  
   

x A é J 5;
Cae

COUNTY OF NASSAU

 

 

DISTRICT ATTORNEY’S OFFICE
Inter-Departmental Memo

To:

From:

 

Date;

 

 

SUMMARY OF FACTS:

 

CHARGES:
DEFENDANT’S RECORD:

REASONS. FOR_DISMISSAL:

 

 

 
 

_ DISTRICT COURT STATUS SHEET

| _ 7 DET: _
PLEA OFFER: CASE INFORMATION

 

 

 

 

 

 

 

 

 

TODO TODAY:

 

 

a

| | BENCH CONFERENCE NOTES:

 

 

 

 

 

 

 

 
Case 2:15-cv-00398-RRM-SIL Document 50-3

. GEFENDANT =
CoDetenian(: sa

Filed 06/05/19

   

Docket#

Offer (date)

 

 

 

 

 

    

Page 3 of 6 PagelD #: 374

  

 

Conditions
Walver of Appaal
P

 

 

 

 

 

 

 

 

 

 

 

I — — Resitt.
For, .

! ae ens Other

ent. Rance CRIMINAL HISTORY -None____

Sent. Range Sent. Range PFO. PVFO__iNS...

. Elig.Pers. .. Pars.Violent _.

P ‘(che ad
OFFER SOUGHT BY DEF. RIORS;(charge/cony,/sant.&dato)

 

 

COMMITMENT/ JUDGE
Relationship Def-CW_
DOMWFAGCTS:

 

 
   

 

 

 

 

 

 

 

 

 

 

 

LIKELY DEFENSE:

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

STATEMENTS ID, EVIDENCE SEIZED
Written Oral showup. _.. |-EXHIBITS
. Ae cee I 7 Sy

umand Subs ——- Pom Photos
—_ | eee Tapes :
. i Maps .

pinta ectnteenesiene , < Meds __.
se b- 811

enna ~ “|! : PP |. Other
— I. -
OW!: . BAC. _.. fefusal — — |
ORUGS: - SIB weight 3
ASSAULTS: Injury 1
ROB/BURGILARC: loss - injury 4%": {sprints
ys t |
CPW; type _ ee, defaced :
Sex Offense: rapekit_ beddin}.“ ¥ :
OTHER: + — . re
SUPERVISORS NOTES; " : =
_ _
: Nassau Cogntyoosesé~ i
GRAND JURY APPROVAL: |

  

DA-5239, 3/00

 
_ Conference and Evaluation (sign and date all entries)

EL Ty

 

SL rr Trl tryed Pare le ne ye TIMES MY Wo WN Ai A Yh Meee

 
: “ DEFENDANT (S)

_DKT. NOW

 

” File Evaluation - Plea Offer

 

 

(List charges - offer (s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-
Bureau Chiei/Supervisor Review

 

 

 

 

Conference and Evaluation (sign and dato ail entiles)

 

 

 
Document 50-3 .Filed 06/05/19 Page 6of.6PagelD#:377

Qso000pAlunoe> nessen ; meat ntguarn
‘and Evaluation (sign and date all entries)

  

Confereree an

ore

 

 

 

 

 

 

 

 

oe ee

 

 

 

 

 

 

 

 

 

 

 

 

Indicate any other bureau Interested of notified

 

 

 

. regarding this case (spacify names, dates and comments):

 

 

 

 

 

 
